     Case 1:20-cv-23891-DPG Document 3 Entered on FLSD Docket 09/23/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida


               CARLOS BRITO, Individually                              )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 20-CV-23891-DPG
                                                                       )
        SPECTOR AND SONS, a Florida General                            )
                  Partnership                                          )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SPECTOR AND SONS
                                           by serving Louis Spector, Partner
                                           or any other person authorized to accept service
                                           4675 Ponce De Leon Blvd., Suite 301
                                           Coral Gables, FL 33146



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John P. Fuller, Esq.
                                           Fuller, Fuller & Associates, P.A.
                                           12000 Biscayne Blvd., Suite 502
                                           North Miami, FL 33181
                                           Tel. 305-891-5199


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             09/23/2020
                                                                                                                   s/ Alisha Beasley-Martin
                                                                                              Signature of Clerk or Deputy Clerk
